CHIEF JUSTICE SAYLOR, Concurring
I join the majority opinion based upon precedent. To the extent, however, that the majority undertakes to reaffirm and buttress the logic of Commonwealth v. Bennett , 593 Pa. 382, 930 A.2d 1264 (2007), I refer to the concerns which I expressed in that case. See id. at 402-10, 930 A.2d at 1275-80 (Saylor, J., dissenting); accord Commonwealth v. Burton , 638 Pa. 687, 720, 158 A.3d 618, 638 (2017) (Saylor, C.J., concurring).
Justice Dougherty joins this concurring opinion.